department of the treasury internal_revenue_service washington d c cc dom fs corp uilc number release date date memorandum for district_counsel attn from chief corporate branch field service division cc dom fs corp subject this memorandum responds to your date request for field_service_advice in connection with the above referenced taxpayer specifically you asked whether a purported loan transaction created a valid debtor-creditor relationship between an unrelated bank and a foreign_subsidiary of the taxpayer or whether the transaction created an interest that should more appropriately be classified as an equity_investment in the foreign_subsidiary by the taxpayer additionally you asked us to address whether the original_issue_discount oid provisions of the code apply to the subject transaction the incoming request for field_service_advice does not contain sufficient facts or analysis for us to provide assistance at this time although we have discussed this case with as well as with the revenue_agent we remain uncertain about the theories they propose for resolving this case as well as unenlightened about certain critical facts surrounding the transaction in terms of determining the substance of the transaction in question we would need to know such facts as whether payments were made in accordance with the purported debt_instrument the debt-equity_ratio of the debtor_corporation at the time of the loan whether the debtor_corporation was thinly capitalized whether an independent creditor would have made a similar loan absent the taxpayer’s guarantee how the parties treated the purported debt for tax and financial_accounting purposes as well as other facts that are helpful in determining whether a debt_instrument should be respected for tax purposes your analysis applying these facts to a body of law should also be provided see ccdm the service has distilled several factors that are helpful in determining whether a given advance to a corporation constitutes debt or equity the first factor considers the exact relationship between the purported lender and debtor if the purported lender owns stock in the purported debtor the debt is considered related_party debt and is subject_to closer scrutiny than unrelated party debt see sec_385 matter of uneco inc v 532_f2d_1204 8th cir quoting cayuna realty co v united_states 382_f2d_298 ct_cl advances between a parent_corporation and a subsidiary or other affiliate are subject_to particular scrutiny 'because the control element suggests the opportunity to contrive a fictional debt' the debt you are attempting to recharacterize may or may not be related_party debt see 462_f2d_712 5th cir cert_denied 409_us_1076 this issue must be resolve at the outset in assessing whether a debt should be recharacterized courts have also questioned whether a note exists that evidences an unconditional promise to pay a sum certain at a fixed time or on demand as well as a promise to pay a fixed rate of interest we do know the terms of the note and your analysis should incorporate this information into its conclusion in order to assess whether the advances were more in the nature of equity rather than debt it would be helpful to know whether the parties complied with the terms of the agreement and if not whether the taxpayer or the banks have been diligent in enforcing those terms courts also look to whether an independent creditor would have extended credit to the purported lender in similar circumstances 398_f2d_694 3d cir fischer v united_states f 2d supp e d pa important factors include whether there is a reasonable assurance of repayment whether the loan is subordinated to the equity interests of the corporation and whether the loan is secured it would be helpful to know whether the foreign_subsidiary was thinly capitalized and whether the advances were unsecured we still need sufficient facts developed in order to determine whether we would challenge the taxpayer’s attempt to characterize the purported debt as equity in this case furthermore without additional facts and without your analysis of the law cc dom fs fi p cannot provide assistance on the oid issue accordingly we recommend that you withdraw your request for field_service_advice at this time if you have any questions regarding the debt versus equity issue or if you need any assistance regarding the withdrawal of the field_service_advice request please contact if you have any questions regarding the oid issue please contact deborah a butler assistant chief_counsel by steven j hankin acting branch chief
